Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Movant Amis Integrity S.A.,
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION


DRY BULK SINGAPORE PTE. LTD,                          Case No. 3:19-cv-1671

                     Plaintiff,                       IN ADMIRALTY

                             v.

Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


      SUPPLEMENTAL DECLARATION OF MARKUS OBERG IN SUPPORT OF
            REPLY IN SUPPORT OF MOTION TO VACATE ARREST

          I, Markus Oberg, being first duly sworn on oath, depose and say:

          1.         I am over the age of majority and, except as otherwise indicated, make this

declaration on personal knowledge, and am competent to testify regarding the facts contained

herein.
SUPPLEMENTAL DECLARATION OF MARKUS OBERG
IN SUPPORT OF REPLY TO MOTION TO VACATE ARREST - Page 1
[Case No. 3:19-cv-1671]

{29293-00551407;1}
          2.         I am one of the attorneys representing Movant Amis Integrity, S.A. by

restricted appearance in the above-captioned matter.

          3.         Attached hereto as Exhibit 1 is a true and correct printout from the website

VesselFinder, which allows the public to track a vessel by its IMO number. The Exhibit

shows that the Vessel called at the port of Astoria, Oregon on October 10, 2019, before

calling at the Port of Vancouver, Washington where it was arrested on October 17, 2019.

          4.         My communications with opposing counsel by telephone and email the

evening of the arrest (the day before the motion was filed pursuant to Rule E) regarding

whether the vessel had been arrested and the quantum of any security, left me with no doubt

that counsel had no intention of compromising his position vis-à-vis the arrest and any

release of the vessel.

          I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE

STATE OF OREGON AND THE UNITED STATES OF AMERICA THAT THE

FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND

BELIEF.

          DATED this 22nd day of October, 2018 at Seattle, Washington.


                                                 s/ Markus B.G. Oberg
                                                 Markus B. G. Oberg




SUPPLEMENTAL DECLARATION OF MARKUS OBERG
IN SUPPORT OF REPLY TO MOTION TO VACATE ARREST - Page 2
[Case No. 3:19-cv-1671]

{29293-00551407;1}
                                    CERTIFICATE OF SERVICE
                             I hereby certify that on October 22, 2019, I electronically
                     filed the foregoing with the Clerk of the Court using the CM/ECF
                     system, which will send notification of such filing to The
                     Honorable Anna J. Brown along with all associated counsel.

                            I certify under penalty of perjury under the laws of the
                     State of Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 22nd day of October,
                     2019.

                                          s/ Shelley Courter
                                          Shelley Courter, Legal Assistant
                                          LeGros Buchanan & Paul
                                          4025 Delridge Way SW, Suite 500
                                          Seattle, Washington 98106-1271
                                          Telephone:     206-623-4990
                                          Facsimile:     206-467-4828
                                          E-mail:        scourter@legros.com




SUPPLEMENTAL DECLARATION OF MARKUS OBERG
IN SUPPORT OF REPLY TO MOTION TO VACATE ARREST - Page 3
[Case No. 3:19-cv-1671]

{29293-00551407;1}
